DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(1) the medical device has detection means by means of which at least one property of the disposable or disposables can be detected – claim 8.
(2) comparison means which are configured to compare information detected by the detection means with a piece of desired information – claim 9.
(3) Output means, detection means and comparison means, all in claim 10.
(4) Means for recognizing RFID tags or other near field detection means, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: the usage of the term “selectively” is unclear. If it is linked to selection of color, brightness or time routine, the selection should have some meaning or purpose. Applicant argues that selectivity in claim 6 cannot refer to “different treatment modes,” which means there is no reason for the color changes. For example, a traffic light is “selectively” red for stop. X-mas lighting is random or unselective.
Claim 10: “a piece of information based thereon can be output in a manner recognizable for a user” is unclear and indefinite. Applicant’s explanation is difficult to understand.
Claim 13: “… disposables is/are color designed in accordance with the treatment mode” is unclear and indefinite. This is not breadth. When one designs a color for a part, it cannot change when the treatment mode changes, like a chameleon, or a transition lens, or, at the least, there is no such disclosure.
The “control/regulation unit configured to control illuminants “ in claim 1 and the items 2-5 from the other claims identified in claim interpretation as invoking 112(f) are indefinite because none of them are structurally identified (physical structure, algorithm, etc.) in the disclosure. Indeed, the disclosure only describes the color illumination when different types of solutions (dialysate or substituate) in placed on the pan. In addition, ‘a piece of information based thereon’, and ‘manner recognizable for a user’ in claim 10 are ill-defined and therefore indefinite. Claims are being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: scale pans are for receiving pouches to be weighed. The claims and the disclosure lack structural connections as to how this relates to the functioning of the medical device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claim(s) recite(s):
Claim 1: at least one control unit or regulation unit is provided which are configured such that they control the illuminants in dependence on the selected treatment mode of the medical device in which the medical device is or should be operated. This is an abstract idea, which is not integrated into a practical application. Only two treatment modes are listed (page 7): hemodiafiltration and hemodialysis. The disclosure and claim lack identification of the corresponding medical devices, and how the illumination function is made into practice. Applicant added limitations of claim 3 into claim 1, but that would only identify what functional unit is being illuminated. The pan is a functional unit in that it holds a pouch for weighing [emphasis], but does not in any other way interact with the medical unit to perform dialysis, or any other treatment. 
Claim 8: the medical device has detection means by means of which at least one property of the disposable or disposables can be detected. The abstract idea is not integrated into a practical application because the disclosure and claim fails to identify the disposable(s), and its identifiable properties and how it is made work.
Claim 9: the medical device has comparison means which are configured to compare information detected by the detection means with a piece of desired information. Again, the medical device and the comparison means are not identified, and their characteristics and functions not described in practicable forms.
Claim 10: the medical device has output means by means of which the information detected by the detection means, the result of the comparison made in the comparison means or a piece of information based thereon can be output in a manner recognizable for a user. Again, described in the abstract, and fails to identify and describe the structure, function and result that a user would recognize. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the medical/dialysis device claimed is well-known, and lacks any structure; and the abstract ideas do not provide any patentable structural details.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11, 12 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by O’Mahony (US 2016/0022893).
At the outset, the lack of clarity and indefiniteness of the claims make them difficult to examine on merits. The following rejections are based on the examiner’s understanding of the claims, and under the broadest reasonable interpretation. 
O’Mahony teaches a dialysis system with weighing scales (functional units) for weighing reservoirs (disposables), and plurality of lights provided that indicate the status of the reservoirs (abstract and figures).  These lights illuminate the reservoirs and/or their connectors – see [0010] and [0057-[0062]. Controller – [0049]. 
Regarding the scale pans, while O’Mahony is silent about the word “pan,” paragraph [0040] teaches reservoir scales to “hold” reservoir 32, and “typically attached to and to hang.” “Reservoir scales 30 may be used to hold and weigh two or more reservoirs 32.” A pan is implied when the scale is used to hold the reservoir. More evidence is provided in [0041], which teaches bottles, tanks and cartons instead bags, which are envisaged as to be placed on a pan on top of the scale or on a hanging pan. Thus, under the broadest reasonable interpretation, a pan is implied by O’Mahony.
Claim 6: Lights can be of different colors or intensity or blinking [0053], [0054], [0067], [0069], [0025]. Claims 8 and 9: the system detects and compares weight of the bag. See [0016-0017] – status light changes. This also is a near field detection means as in claim 11. Claim 10 and 13: in addition to the reservoir (bag) status, see changing display light intensity to suit the ambient light in [0019]. Also color selection based on operating mode – [0063], and loading mode [0064]. More such details in subsequent paragraphs.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over  O’Mahony in view of EP 872814 and Thys (US 2012/0211422.)
Teaching of O’Mahony is described in rejection 1. Certain elements such as RFID, transparent/translucent materials for pans, LED lights, etc. are silent in O’Mahony. 
EP teaches a medical device (dialysis etc.) (abstract), having disposable items [0006] with user interface for operation from a remote location [0005], with RFID, bar code readers, etc. [0016], [0018]. Bags and bag holders (14) can be seen in the figure. Identification elements (see claim 10). They are illuminated by LED lights as claimed [0018] for identification and placement – this implies treatment mode must be identified for selection and placement of disposables. Bag storage and handling [0019]. Programming treatment, etc. [0008]. Operation [0013]. Color coding parts [0016], [0017]. Hose kits – see 16 in the figure.
Thys teaches a medical/dialysis apparatus. See the abstract, [0002] and the figures. The medical device has a signaling device which emits light signals [0046] from sources like LEDs [0047]  that illuminate disposables such as hoses [0045], and extends to filters, supplies, bags, etc. in [0020]. The signaling device is controlled by controller [0048]. signaling device may interact with the component to be operated in order to emit the signal from the component {0022]. See also Claim 12 of the reference. Changing intensity, color, etc. [0062] as in claim 6. Semi-transparent material as in claim 5: [0054].  Claim 7: LED – [0047]. Claim 8: The disposable is detected – by light [0062]. Also, plastic parts such as pans and containers are also commonly transparent or translucent.
Therefore, it would have been obvious to one of ordinary skill to combine known prior art elements to yield predictable results, such as use of LED and transparent or translucent parts as in Thys, or RFID for remote operation in EP with the teachings of O’Mahony to further improve O’Mahony. See MPEP 2142 – I.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777